Case: 11-40731     Document: 00512025013         Page: 1     Date Filed: 10/18/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         October 18, 2012
                                     No. 11-40731
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

CHARLES EDWARD GROOME,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 4:09-CR-162-1


Before JOLLY, BENAVIDES, and DENNIS, Circuit Judges.
PER CURIAM:*
        Charles Edward Groome appeals his conviction and 18-month sentence for
fraud and related activity in connection with access devices. Groome pleaded
guilty pursuant to a plea agreement on December 17, 2009. Nearly ten months
later, on October 6, 2010, Groome moved to withdraw his guilty plea. The
district court denied the motion, and Groome now argues on appeal that the
district court erred in denying the motion. He contends that his confusion



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-40731    Document: 00512025013     Page: 2    Date Filed: 10/18/2012

                                  No. 11-40731

regarding the method to calculate the amount of loss in the presentence report
provided a fair and just reason for withdrawing his guilty plea.
      We review the district court’s denial of a withdrawal of a guilty plea for an
abuse of discretion. United States v. Powell, 354 F.3d 362, 370 (5th Cir. 2003).
In determining whether the defendant has established a fair and just reason for
withdrawing a guilty plea, this circuit considers seven factors. United States v.
Carr, 740 F.2d 339, 343-44 (5th Cir. 1984). Those factors are: (1) whether the
defendant asserted his innocence; (2) whether withdrawal would prejudice the
Government; (3) whether the defendant delayed in filing the motion to withdraw;
(4) whether withdrawal would inconvenience the court; (5) whether adequate
assistance of counsel was available; (6) whether the plea was knowing and
voluntary; and (7) whether withdrawal would waste judicial resources. Id.
      In making this determination, we bear in mind that “[s]olemn declarations
in open court carry a strong presumption of verity.” United States v. McKnight,
570 F.3d 641, 649 (5th Cir. 2009) (internal quotation marks and citation
omitted). A defendant ordinarily may not refute testimony given under oath at
a plea hearing. United States v. Cervantes, 132 F.3d 1106, 1110 (5th Cir. 1998).
      By Groome’s own admission, he never contested his innocence. He waited
nearly ten months after pleading guilty before filing a motion to withdraw the
plea. Groome was represented by the same attorney throughout the proceedings
and indicated at rearraignment that he had consulted counsel about his decision
to plead guilty.    The record shows that Groome’s plea was knowing and
voluntary. Although there was no evidence that the Government would be
prejudiced by the withdrawal of his plea, the district court would suffer
inconvenience and waste of judicial resources. Notably, at the time Groome
sought to withdraw his plea, the presentence report and its addenda had been
prepared, and the sentencing date had been set. Thus, the district court did not
abuse its discretion in denying his motion.
      Accordingly, the judgment of the district court is AFFIRMED.

                                        2